Case 2:20-mj-O00089-MAT Document9 Filed 03/16/20 Page Toy ENTERED

LODGED ______ RECEIVED

 

 

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

 

 

UNITED STATES DISTRICT COURT

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

for the BY DEPUTY
Western District of Washington
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. M J 20 - O $9 d 4)
The Storage unit # 3348, located at 12425 NE 124th St., ) .
Kirkland, WA, more fully described in Attachment A4 )
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the Western District of Washington
(identify the person or describe the property to be searched and give its location):

The Storage unit # 3348, located at 12425 NE 124th St., Kirkland, WA, more fully described in Attachment A4

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B4 for list of items to be seized.

YOU ARE COMMANDED to execute this warrant on or before 3 | LO Z O (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. Pa any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington .
(United States Magistrate Judge)

0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

0 for days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: February 25, 2020 at 9:45a.m. Hoda, A

“ Judge's signature

 

 

 

City and state: Seattle, Washington Mary Alice Theiler, United States Magistrate Judge
. Printed name and title
USAO# 2018R00225

 

 
Case 2:20-mj-O0089-MAT Document 9 Filed 03/16/20 Page 2 of 7

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

Return
Case No.:. Date and time warrant executed: Copy of warrant and inventory left with:
W539 - 084 2}26/1620 {0 Soaw iM Steoy eqe unk

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

See aWachd £9- 597

 

designated judg&

Date: 3] 13 | Lolo

 

Certification

 

I declare under ty of perjury that this inventory is correct and was returned along with the original warrant to the
3z3)20

WM, tp P<

uu Executing officer’s signature

Micha Sto Ls } S octal haont FRL

Printed name and title

 

 

USAO# 2018R00225

 

 
Case 2:20-mj-O0089-MAT Document 9 Filed 03/16/20 Page 3 of 7

Ret he a ee

 

FD-597 (Rev. 4-13-2015)

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

Case 1D: ROG V-SE-BiUN-S S”
On(date) _2/7¢ (2.020 (8) listed below were:
f ‘ Collected/Seized
Received From
Returned To
Released To

(Name) __ Comic. [Standen Show
(Street Address) __ Siocane Unit #234@ 12425 We [UA sy. Kerklowe A
(Cy) Ka Kind We

Desoription of Item(s): (i) ~Jovr ya \

()  Whik Gower bec f

(1) Samsung Chiere Book Sly I BEET EAFA23 2561

(1) Det kepiee Service tog ¥ 435V2E 1

QG) WB Flesh Dive

(1) Ruger Ec 9s pazbl Sli 465 - 18434

(i) Ammuw den ane Wheye 2-Wws from Puy ar ECas
(1) Extent Nord dee “Oy cassgaut fai WADARS IC?
fi\ Deut lates  Cemetar Serue fey BP3TAOL
(1) Bey ot Neri /ANO steky> and Cece/s

(1) Racdi Pumonhids

(.) ace Pewler Bly k Sf as: kL Guw7Iesy

LE) in vidoe l6&c_ —s Bewney Anime

Nel. ole piste | asc, Reel (1494 2.10~5

Li) plesk. a Amme Contyrag Wi { doume

By Pye une go labeled “a lacabeuz. “eve Cmts
i Say laoles’ Hawa wes

 

 

 

 

 

 

 

 

 

 

 

Se

Received By: ao Received From: __
° = (Signature)

Printed Name/Title: calms Magy Printed Name/Title:

 

 

 

 
oO oOo nN HD HH S&B W NHN

Bw Bw NHN BH NO KO KH KO RD ow im mm mk kt
on NAN UN SP WH NY = CO CO CO HT DBD rh BP WH HB —]& CO

 

 

Case 2:20-mj-O0089-MAT Document9 Filed 03/16/20 Page 4 of 7

ATTACHMENT A4
Property to be Searched

The property to be searched is Storage unit # 3348. It is a 5’ x 10” storage unit located
within the Public Storage at 12425 NE 124" St., Kirkland, WA.

 

 

Attachment A4 UNITED STATES ATTORNEY
USAO#2018R00225 — Page 1 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oO fo SA DH DW FF WH HPO =

NO NY NHN YH HN NY VP DN HO me ww ees
oN HN UN BR WH DO KH SCS OO OA DA nA B&B WW NYO = |O

 

 

Case 2:20-mj-00089-MAT Document 9 Filed 03/16/20 Page 5 of 7

ATTACHMENT B4
Property to be Seized

Documents (in whatever form) relating to violations of Title 18, United States Code,
Sections 2261A (Stalking); 876(c) (Mailing Threatening Communications); 245 (Federally
Protected Activities); and 371 (Conspiracy), that is:

1. All documents relating to attempts to locate the home addresses of any

members of the media, the Anti-Defamation League, persons who identify as Jewish, or

ethnic minorities;

2. All documents relating to the Atomwaffen Division, including members of the
group;

3. All documents containing swastikas, other Nazi symbols, or other symbology

related to white-supremacist violent extremism;

4, All stamps, packaging tape, and blank envelopes;

5. All receipts reflecting purchases of stamps, packaging tape, or blank envelopes
in January 2020;

6. All documents containing the monikers “Krokodil,” “Lazarus,” “14ALG88,”
“Azazel,” “Roman,” “Swissdiscipline,” “OldScratch,” or “UPd ayuda”;

7. All communications with Kaleb Cole;
8. Digital devices or other electronic storage media and/or their components,
which include:

a. Any digital device or other electronic storage media capable of being used to
commit, further, or store evidence of the offenses listed above;

b. Any digital devices or other electronic storage media used to facilitate the
transmission, creation, display, encoding or storage of data, including word
processing equipment, modems, docking stations, monitors, cameras, printers,
plotters, encryption devices, and optical scanners;

c. Any magnetic, electronic or optical storage device capable of storing data, such
as floppy disks, hard disks, tapes, CD-ROMs, CD-R, CD-RWs, DVDs, optical

Attachment B4 UNITED STATES ATTORNEY
i . 700 STEWART STREET, SUITE 5200
USAO#2018R00225 — Page 1 SEATTLE, WASHINGTON 98101

(206) 553-7970

 

 
oO Se SN DN A FF WH HN

ae sD ON WY NY —& SF OO COA HR A PF W WH K&S |CO

 

 

Case 2:20-mj-O0089-MAT Document9 Filed 03/16/20 Page 6 of 7

9.

disks, printer or memory buffers, smart cards, PC cards, memory calculators,
electronic dialers, electronic notebooks, and personal digital assistants;

Any documentation, operating logs and reference manuals regarding the
operation of the digital device or other electronic storage media or software;

Any applications, utility programs, compilers, interpreters, and other software
used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

Any physical keys, encryption devices, dongles and similar physical items that
are necessary to gain access to the computer equipment, storage devices or
data; and

Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or
data.

For any digital device or other electronic storage media upon which

electronically stored information that is called for by this warrant may be contained, or that

may contain things otherwise called for by this warrant:

a.

Attachment B4

evidence of who used, owned, or controlled the digital device or other
electronic storage media at the time the things described in this warrant were
created, edited, or deleted, such as logs, registry entries, configuration files,
saved usernames and passwords, documents, browsing history, user profiles,
email, email contacts, "chat," instant messaging logs, photographs, and
correspondence;

evidence of software that would allow others to control the digital device or
other electronic storage media, such as viruses, Trojan horses, and other forms

of malicious software, as well as evidence of the presence or absence of
security software designed to detect malicious software;

evidence of the lack of such malicious software;

evidence of the attachment to the digital device of other storage devices or
similar containers for electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the digital device or other electronic storage media;

UNITED STATES ATTORNEY

USA0#2018R00225 — Page 2 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
o oOo IT HD HA FSF WO NHN

oT HN OH BP WH HO = SCS CO ON DA WH FB WH HO FS ©

 

 

Case 2:20-mj-O0089-MAT Document 9 Filed 03/16/20 Page 7 of 7

f. evidence of the times the digital device or other electronic storage media was
used;

g. passwords, encryption keys, and other access devices that may be necessary to
access the digital device or other electronic storage media;

h. documentation and manuals that may be necessary to access the digital device
or other electronic storage media or to conduct a forensic examination of the
digital device or other electronic storage media;

i. contextual information necessary to understand the evidence described in this
attachment.

THE SEIZURE OF DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA
AND/OR THEIR COMPONENTS AS SET FORTH HEREIN IS SPECIFICALLY
AUTHORIZED BY THIS SEARCH WARRANT, NOT ONLY TO THE EXTENT THAT
SUCH DIGITAL DEVICES OR OTHER ELECTRONIC STORAGE MEDIA CONSTITUTE
INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY DESCRIBED ABOVE, BUT
ALSO FOR THE PURPOSE OF THE CONDUCTING OFF-SITE EXAMINATIONS OF
THEIR CONTENTS FOR EVIDENCE, INSTRUMENTALITIES, OR FRUITS OF THE
AFOREMENTIONED CRIMES

Attachment B4 UNITED STATES. ATTORNEY
USAO#2018R00225 — Page 3 aleksandar A200

(206) 553-7970

 
